Stolz, Judge,
specially concurring.
I concur in the judgment of the majority opinion for reasons other than those stated therein. Code Ann. § 81A-112 (b)(3) and (h)(1)(B) provides that the defense of lack of venue is waived if it is neither made by motion nor included in a responsive pleading, as originally filed. Here, the defendant’s answer denied every allegation in the plaintiffs complaint, including venue. The judge, sitting as a trier of fact, found as a matter of fact that "the defendant resided in Fulton County, Georgia at the time of service of the complaint and process in this action upon him.” There is evidence in the record supporting this finding of fact. This is sufficient for an affirmance of the judgment.